Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on October 14, 2019.
3.	After a thorough search and examination of the present application and in light of the prior art made of record, claims 24-43 (renumbered as claim 1-20) are allowed.
Drawings
4.	The drawing filed on 08/02/2019 are accepted by the examiner.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 08/02/2019; 11/15/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
				Reasons for Allowance
6.	The following is an examiner's statement of reason for allowance:
	The closest prior art found for this application is Horii et al (US 2009/0216809 A1), which describe a technique for batch updating one of one or more SQL statement in a database which include a middleware to update multiple tables in a batch that is, updating multiple database records in a single operation by using UNION ALL view. 
	The next closest prior art found for this application is Liu et al (US 2009/0055445 A1), which describe a tools for updating data structures in a database. The tools are used to update a database's structures in response to the update of an application such as an enterprise application that uses the database. 
	The next prior art found for this application is Wei et al (US 8,280,917 B1), which describe a method of beaching content management operation to facilitate efficient database interaction. A group of related content management commands or operations are processed by a content management system as a batch, rather than performing each requested operation in series, and interacting separately with a database for each content management operation that requires database interaction, related operations and/or associated database interactions are performed collectively
	Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “identifying a plurality of alterations to the first structural element, wherein the plurality of alterations to the first structural element comprises the first alteration and the second alteration; resolving the plurality of alterations to the first structural element to generate a combined alteration by combining one or both of redundant or conflicting alterations of the plurality of alterations based on a precedence metric that indicates that the first document object has a higher precedence than the second document object; and generating a database statement to alter the first structural element based on the combined alteration, wherein the database statement is used to update the database structure” which is neither taught nor suggested by the prior art of record (PTO-892). Therefor claims 24, 33 and 38 are allowed. 
7.	An updated search of prior art in the domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element highlighted above with the elements presented in each of the independent claim 24, 33 and 38.
8.	The dependent claims 25-32 depending on independent claim 24, dependent claims 34-37 depending on independent claim 33 and dependent claims 39-43 depending on independent claim 38 are also distinct from the prior art for the same reasons.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance”.
				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167